After this case was originally submitted the court realized the seriousness of the questions presented and ordered a re-submission and requested argument and briefs upon the pivotal issue. The argument and briefs were given careful consideration and the conclusions reached as reflected in the original opinion released on June 7, 1944.
The motion for rehearing has had our most earnest attention and the conclusions announced originally remain unchanged.
No good purpose would be served by writing further.
The motion for rehearing is overruled.